Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 24, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160750(21)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  THOMAS KIZER, JR. and                                                                                 Elizabeth T. Clement
  DANIEL A. BURRESS,                                                                                    Megan K. Cavanagh,
                                                                                                                         Justices
             Plaintiffs,
  v                                                                  SC: 160750
  JUDICIAL TENURE COMMISSION,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiffs to file a reply to the answer to
  the motion for reconsideration is GRANTED. The reply submitted on April 8, 2020, is
  accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 24, 2020

                                                                                Clerk